CLD-300                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-4093
                                      ___________

                          OMOROVBIYE ODIGIE-HOPSON,
                                          Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                          Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A075-872-051)
                     Immigration Judge: Honorable Henry S. Dogin
                      ____________________________________

            Submitted For a Decision on Respondent’s Motion to Dismiss for
          Lack of Jurisdiction Or, In The Alternative, For Summary Disposition
                                    September 27, 2012

             Before: RENDELL, HARDIMAN and COWEN, Circuit Judges

                           (Opinion filed: November 1, 2012 )
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

      Omorovbiye Odigie-Hopson, a native and citizen of Nigeria, was admitted to the

United States in 1996 and overstayed her visa. In 2000, she filed an application for

asylum, withholding of removal, and protection under the Convention Against Torture
(CAT), claiming that she would face religious persecution if forced to return to Nigeria.

The Immigration Judge (IJ) denied relief, and, by order entered December 10, 2002, the

Board of Immigration Appeals (BIA or Board) affirmed. Odigie-Hopson did not seek

this Court’s review of that order.

       Approximately nine years later, on February 4, 2011, Odigie-Hopson filed a

motion to reopen the proceedings on the ground that conditions in Nigeria had worsened.

See 8 U.S.C. § 1229a(c)(7)(C)(ii). The BIA denied relief on August 12, 2011. Odigie-

Hopson filed a timely petition for review of the BIA’s order.

       It appears, however, that Odigie-Hopson seeks review of the IJ’s 2001 decision

instead. Odigie-Hopson’s brief is devoted exclusively to arguing that the IJ abused his

discretion in denying her application for relief; specifically, she claims that the IJ’s

adverse credibility determination was “irrational,” and that the IJ erred in requiring

corroborating evidence. (Petitioner’s Br., p. 4-5.) We lack jurisdiction to review either

the IJ’s 2001 decision or the Board’s 2002 decision adopting and affirming it. See 8

U.S.C. § 1252(b)(1) (stating that a petition for review must be filed not later than 30 days

after the date of the final order of removal); Stone v. INS, 514 U.S. 386, 405 (1995)

(explaining that the time limit for filing a petition for review is mandatory and

jurisdictional).

       Furthermore, to the extent that Odigie-Hopson’s brief can be construed as seeking

review of the Board’s August 12, 2011 denial of her motion to reopen, we note that she

fails to challenge any specific aspect of that decision. Therefore, any such challenge has
                                               2
been waived. See Bradley v. Att’y Gen., 603 F.3d 235, 243 n.8 (3d Cir. 2010). In any

event, it does not appear to us from the record that the Board abused its discretion in

denying reopening. As the Board explained, her motion was untimely filed, see 8 U.S.C.

§ 1229a(c)(7)(C)(i), and she did not demonstrate that one of the statutory or regulatory

exceptions to the time limit applied in her case, see id. § 1229a(c)(7)(C)(ii); 8 C.F.R. §

1003.2(c)(3).

       For the foregoing reasons, we will grant the Government’s motion, and dismiss in

part and deny in part the petition for review. See Third Cir. LAR 27.4 and I.O.P. 10.6.




                                              3